EXHIBIT A
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 1 of 34




 1   Robert J. Gralewski, Jr. (#196410)
     Kirby McInerney LLP
 2   600 B Street, Suite 1900
     San Diego, CA 92101
 3
     Telephone: (619) 398-4340
 4   Email: bgralewski@kmllp.com

 5   Counsel for Plaintiff JLaSalle Enterprises, LLC
 6   [Additional Counsel on Signature Page]
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11
     JLASALLE ENTERPRISES LLC,                         Case No.
12   individually and on behalf of all others
     similarly situated,                               COMPLAINT
13
                    Plaintiff,                         JURY TRIAL DEMANDED
14
15                          v.

16   GOOGLE LLC,

17                  Defendant.
18

19
20
21
22
23
24
25
26
27
28

                                                COMPLAINT
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 2 of 34




 1                                                     TABLE OF CONTENTS
 2   I.     NATURE OF THE ACTION.................................................................................................... 1
 3   II.    JURISDICTION AND VENUE ............................................................................................... 2
 4   III.   PARTIES................................................................................................................................... 3
 5   IV.    DISPLAY ADVERTISING ...................................................................................................... 3
 6   V.     RELEVANT MARKETS.......................................................................................................... 7
 7                     A.         Google Has Market Power in the Publisher Ad Server Market in the United
                                  States ................................................................................................................. 7
 8
                       B.         Google Has Monopoly Power in the Ad Networks Market in the United
 9                                States ................................................................................................................. 8
10                     C.         Google Has Monopoly Power in the Exchange Market in the United States ... 9
11                     D.         Google Has Monopoly Power in the Market for Ad Buying Tools for Small
                                  Advertisers ...................................................................................................... 11
12
     VI.    GOOGLE’S EXCLUSIONARY CONDUCT TO CREATE AND EXTEND ITS MARKET
13          POWER IN THE RELEVANT DISPLAY AD MARKETS .................................................. 13
14                     A.         Google Has Monopoly Power in the Market for Ad Buying Tools for Small
                                  Advertisers ...................................................................................................... 13
15
                       B.         Google Leveraged its Market Power in Search to Lure Advertisers to Use
16                                Google’s Ad Buying Tools ............................................................................. 14
17                     C.         Google Misused its Market Power in Video Display Ads to Expand its
                                  Presence in the Ad Buying Tools Market ....................................................... 15
18
                       D.         Google Sent Bids Generated Through its Ad Buying Tools to Google’s
19                                Exchange, AdX, Instead of Non-Google Exchanges ...................................... 15
20                     E.         Google Misused its Sell-side Dominance as Leverage to Provide AdX a
                                  Competitive Advantage in the Exchange Market ........................................... 16
21
                       F.         Google Misused its Superior Data and Greater Demand Volume to “Cream
22                                Skim,” to the Detriment of Publishers and Advertisers .................................. 17
23                     G.         Google Used Dynamic Allocation with “Waterfalling” to Foreclose
                                  Competition with Other Exchanges ................................................................ 17
24
                       H.         Google Prevented Publishers from Using Their Advertising Data with Other
25                                Exchanges ....................................................................................................... 17
26                     I.         Google Engaged in Anticompetitive Conduct Intended to Undermine Header
                                  Bidding ............................................................................................................ 19
27
                       J.         Google Used Open Bidding to Continue to Provide Unfair Advantages to its
28                                Display Ad Products. ...................................................................................... 20
                                                                  COMPLAINT
                                                                           i
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 3 of 34




 1                      K.         Other Actions by Google Threaten to Diminish Competition in the Relevant
                                   Display Ad Markets ........................................................................................ 22
 2
                        L.         Excluding Exchange Competition Through Opaque Pricing .......................... 24
 3
     VII.    GOOGLE’S ANTICOMPETITIVE CONDUCT FORECLOSED COMPETITION AND
 4           HAD ANTICOMPETITIVE EFFECTS IN THE RELEVANT MARKETS ......................... 25

 5   VIII.   GOOGLE’S ANTICOMPETITIVE CONDUCT HARMED PLAINTIFF AND THE
             CLASS .................................................................................................................................... 25
 6
     IX.     INTERSTATE COMMERCE ................................................................................................. 26
 7
     X.      CLASS ALLEGATIONS........................................................................................................ 26
 8
     XI.     CAUSES OF ACTION ........................................................................................................... 28
 9
     XII.    REQUEST FOR RELIEF ....................................................................................................... 30
10
     XIII.   JURY TRIAL DEMAND ....................................................................................................... 30
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                                                   COMPLAINT
                                                                           ii
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 4 of 34




 1          Plaintiff JLaSalle Enterprises LLC (“JLaSalle” or “Plaintiﬀ”) brings this action against
 2   Defendant Google LLC (“Google” or “Defendant”) individually and as a class action, pursuant to
 3   Rule 23 of the Federal Rules of Civil Procedure, on behalf of similarly situated publishers that sold
 4   digital Display Ad inventory through Google’s AdSense targeting consumers in the United States

 5   since March 11, 2008. Plaintiﬀ seeks treble damages and injunctive relief for Google’s
 6   longstanding and continuing violations of sections 1 and 2 of the Sherman Act, 15 U.S.C. §§1, 2.
 7   Plaintiﬀ alleges as follows based on personal knowledge, the investigation of Plaintiﬀ’s counsel,
 8   and on information and belief.
 9     I.   NATURE OF THE ACTION
10          1.      This is a civil antitrust action under sections 1 and 2 of the Sherman Act for treble
11   damages and other relief arising out of Google’s exclusionary and anticompetitive campaign to
12   obtain and maintain monopolies in several distinct, but closely related, relevant markets, including
13   (a) publisher ad server services (“Publisher Ad Servers”); (b) display ad network services (“Ad
14   Networks”); (c) display ad exchanges (“Exchanges”); and (d) display ad buying tools (“Ad Buying
15   Tools”) (collectively, the “Relevant Markets”). These markets constitute what is referred to as the
16   “Display Ad Stack.”

17          2.      While Google got its start in Search, today it is an advertising company. Google
18   makes billions of dollars a year by collecting information about individual Internet users and then

19   using that information to help advertisers find suitable persons to whom they can send direct,
20   targeted ads. Google obtains user information from a number of sources, including through its
21   Google Search service and Chrome web browser. Thanks to these and other Google offerings,
22   Google knows when individual users log on, the websites they visit, the things they search for, the
23   products they buy, and other valuable information.
24          3.      Google has engaged in anticompetitive conduct that created and entrenched its
25   market power at all levels of the Display Ad Stack. As described further below, three events in
26   particular are key to Google’s dominance in these markets, and the resulting harms to publishers:
27   (1) Google’s acquisition of DoubleClick, which allowed Google to be a fully integrated player
28   spanning the entire Display Ad Stack; (2) Google’s refusal to participate in “header bidding,” an

                                                 COMPLAINT
                                                      1
                Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 5 of 34




 1   innovation that allowed Google’s rivals to bid simultaneously against each other for publisher
 2   impressions that threatened Google’s chokehold on Display Ad intermediation; and (3) Google’s
 3   introduction of Open Bidding in 2018, which was Google’s self-serving response to the
 4   competition created by header bidding. Google used each of these events, along with other actions

 5   described herein to exclude rivals, allocate markets, and otherwise extend and defend its
 6   dominance in the Relevant Display Ad Markets.
 7              4.    As a result of the actions alleged herein, Google has control over a dominant share
 8   of the Display Ad inventory on which advertisers will bid as well as over which advertisers can
 9   participate in the most significant auctions and how publishers prioritize and compare different
10   sources to identify the advertiser that will ultimately “win” the right to place an ad in a particular
11   ad slot.
12              5.    Google’s exclusionary conduct has had substantial anticompetitive effects in the
13   Relevant Markets and has harmed publishers. Plaintiff and members of the proposed Class
14   accordingly seek compensatory and injunctive relief for violations of the Sherman Act, 15 U.S.C.
15   §§ 1 & 2.
16
      II.       JURISDICTION AND VENUE
17
                6.    Plaintiﬀ brings this action under sections 1 and 2 of the Sherman Act, 15 U.S.C. §§
18
     1, 2.
19
                7.    Plaintiﬀ has been injured, and is likely to continue to be injured, as a direct result of
20
     Google’s unlawful, anticompetitive conduct.
21
                8.    The United States District Court for the Northern District of California has subject
22
     matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a), and section 4 of the
23
     Clayton Act, 15 U.S.C. § 15(a)(2).
24
                9.    The United States District Court for the Northern District of California also has
25
     subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(d). The amount in
26
     controversy exceeds $5,000,000 exclusive of interests and costs, and Plaintiﬀ and a significant
27
     proportion of the members of the proposed Class are citizens of states diﬀerent from Google.
28

                                                    COMPLAINT
                                                         2
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 6 of 34




 1            10.   Venue is proper in this District under sections 4 and 12 of the Clayton Act, 15
 2   U.S.C. §§ 15, 22. Google is headquartered in this District and its principal business operations are
 3   based in this District. Moreover, Google’s anticompetitive conduct was directed and carried out in
 4   this District. Venue also is proper pursuant to 28 U.S.C. § 1391 for the same reasons.

 5            11.   Plaintiﬀ and members of the Class also have contracts with Google that contain a
 6   forum selection clause requiring all claims between the parties to be resolved “exclusively in the
 7   federal or state courts of Santa Clara County, California,” which includes this District.
 8
     III.     PARTIES
 9
              12.   Plaintiﬀ JLaSalle Enterprises LLC is a New York limited liability company with its
10
     principal place of business in Bellmore, New York. JLaSalle operates an ad-supported website that
11
     directly purchases publisher and advertiser services from Google, including through Google’s
12
     AdSense.
13
              13.   Defendant Google is a Delaware corporation with its principal place of business in
14
     Mountain View, California. Google is owned by Alphabet Inc., a publicly traded company
15
     incorporated and existing under the laws of the State of Delaware and headquartered in Mountain
16
     View, California. Google engages in, and its activities substantially affect, interstate trade and
17
     commerce. Google provides a range of products and services that are marketed, distributed, and
18
     offered to consumers throughout the United States and internationally.
19
20   IV.      DISPLAY ADVERTISING
21            14.   Display Ads are ads that appear on a website, often in a side window or some other
22   designated space on the page. The suppliers of that ad space—usually the owner of the website—
23   are generally referred to as “publishers.” Because many publishers rely on Display Ads as an
24   important source of funds for their businesses, the price at which they can sell space on their pages
25   is critical.
26            15.   When an Internet user visits a publisher’s website where ad space is available, a
27   process is initiated to solicit and organize bids through various sources of advertiser demand to fill
28   that space. Once the winning bid has been identified, in a process that typically takes less than a

                                                  COMPLAINT
                                                       3
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 7 of 34




 1   second, the Display Ad is placed on the publisher’s website. The intermediaries providing these
 2   services receive compensation in a form of a share of the payments from advertisers for their
 3   Display Ads to appear on the website.
 4           16.     The Display Ad intermediation industry has four main layers: Sell-side Tools

 5   (Publisher Ad Servers and Ad Networks), Exchanges, Ad Buying Tools, and Advertiser Ad
 6   Servers. Together, these four layers are called the “Display Ad Stack.”
 7           17.     Sell-side tools include Publisher Ad Servers and Ad Networks, which are used by
 8   publishers selling space on their websites (“impressions”) to assist them in choosing which ads to
 9   place on their sites. Generally, larger publishers use Publisher Ad Servers, and smaller publishers
10   use Ad Networks to sell space on their website.
11           18.     Exchanges, or “Supply-Side Platforms” (“SSPs”), run auctions of impressions.
12   Bidders in these auctions, who represent advertisers, use Ad Buying Tools, also called “Demand-
13   Side Platforms” (“DSPs”). These Ad Buying Tools help advertisers run ad campaigns and manage
14   bids on Exchanges. The DSPs also run their own auctions for impressions in which their advertiser
15   clients are the bidders.
16           19.     The winner of each DSP auction advances to one or more auctions run by the

17   Exchanges. The winner of each Exchange’s auction is then shown to the Publisher Ad Server or Ad
18   Network, which then selects and places an ad on the publisher’s site. Figure 1 provides a visual

19   representation of the industry.
20
                                        FIGURE 1. DISPLAY AD STACK
21
22
23
24
25
26
27
28

                                                 COMPLAINT
                                                       4
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 8 of 34




 1
             20.      To provide an example based on this diagram, assume that Publisher 1 puts an
 2
     impression up for sale through DoubleClick for Publishers (“DCFP”), which is Google’s Publisher
 3
     Ad Server.1 DCFP will alert the three Exchanges, including Google’s AdX, that the impression is
 4
     up for sale. The Exchanges subsequently alert the DSP/Ad Buying Tools that the impression is for
 5
     sale. The advertisers on each of the DSPs then bid for the impression.
 6
             21.      The winning bids on each DSP will then compete among each other on the
 7
     Exchanges. For example, in the figure above, the advertiser with the highest bid on Buy-Side/Ad
 8
     Buying Tool 1 will compete with the winners from Google Ads and DV360, as well as the
 9
     advertiser that won the auction on Buy-Side/Ad Buying Tool 2 on various Exchanges. Each
10
     Exchange that received bids will present each Publisher Ad Server its winning bid, which then
11
     selects the winning bid from the three offered by the Exchanges. Once the winner is selected by the
12
     publisher ad server, the advertiser sends the ad to be placed on the publisher’s website.
13
             22.      Publishers using Google’s sell-side Publisher Ad Server, DCFP, or those that sell
14
     impressions through AdSense and Google’s Ad Network pay Google a fee for the use of those
15
     services. In the case of DCFP, the fee is based on a constant “cost-per-mile” or “cost per 1000
16
     impressions.”
17
             23.      Exchanges such as AdX (prior to rebranding) charge on the basis of a revenue share
18
     with publishers. That is, an Exchange keeps a portion of the closing price of the auction it runs
19
     related to the sale of the publisher’s inventory.
20
             24.      Google’s buy-side tools, Google Ads and DV360, are used by advertisers directly
21
     and indirectly. Google Ads tends to be used directly by smaller advertisers, whereas DV360 is
22
     often used indirectly by advertisers that contract with media buying firms to run ad campaigns on
23
     DV360. DV360 charges a fee to advertisers for its services, while Google Ads makes money by
24
25   1
       Google’s products underwent a rebranding in 2018. Its buy-side Ad Buying Tools, Google AdWords (for non-
     premium advertisers) was rebranded as Google Ads, and DoubleClick Bid Manager (“DCBM”) (for premium
26
     advertisers) was rebranded as DV360. Google’s sell-side tool for non-premium publishers was left as Google AdSense.
     Its sell-side tool for premium publishers, DCFP, was rebranded as Google Ad Manager (“GAM”), which also absorbed
27   DoubleClick’s Ad Exchange (“AdX”) and integrated it into a single platform.
28

                                                       COMPLAINT
                                                             5
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 9 of 34




 1   keeping the difference between what the advertiser pays for an ad and what Google Ads bids into
 2   the Exchange.
 3           25.     A common metric used in digital advertising is the “take rate,” which is the
 4   difference (in percentage terms) of the spending incurred by the advertiser and the amount received

 5   by the publisher as the money flows through the Display Ad Stack. So, for example, if the
 6   advertiser pays $100 and the publisher receives $60, then the take rate is 40%. Figure 2 provides an
 7   illustration of take rates for 2019 in the United Kingdom as reported by the Competition & Markets
 8   Authority (“CMA”).
 9           FIGURE 2. TAKE-RATE AT EACH LAYER OF THE DISPLAY AD STACK IN THE UK (2019)
10
11
12
13
14
15
16

17
18

19           26.     The CMA found that Google has high market shares in all layers of the Display Ad

20   Stack, as set forth in Figure 3.

21   FIGURE 3. GOOGLE’S SHARE OF IMPRESSIONS AT EACH LAYERS OF AD INTERMEDIATION IN THE UK

22
23
24
25
26
27
28

                                                COMPLAINT
                                                      6
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 10 of 34




 1    V.    RELEVANT MARKETS
 2          A.      Google Has Market Power in the Publisher Ad Server Market in the United
                    States
 3
            27.     Publisher Ad Servers for Display Ad inventory in the United States is a relevant
 4
     antitrust market. Publisher Ad Servers are inventory management systems that publishers use to
 5
     manage their online display ad inventory. They provide features such as: (1) reservation-based
 6
     sales technology to support a publisher’s direct sales efforts; (2) inventory forecasting technology
 7
     to help a publisher determine what inventory will be available to sell; (3) a user interface through
 8
     which a publisher’s sales team can input directly sold campaign requirements; (4) co-management
 9
     of direct and indirect sales channels; (5) report generation of ad inventory performance; (6)
10
     invoicing capabilities for a publisher's direct campaigns; and (7) yield management technology.
11
            28.     Most publishers “single home” and use one ad server to manage all their web
12
     display inventory. When a publisher sells more than one type of inventory (e.g., web display, in-
13
     app, or video), they may then use one ad server product for their display inventory and a second ad
14
     server for their in-app or video inventory or an ad server that manages more than one format. Were
15
     a publisher to use multiple ad servers for the same format, they would have to resolve conflicts
16
     between ad servers, thereby defeating the point of an ad server's inventory management functions.
17
            29.     Publisher Ad Servers are unique. They are not interchangeable with Exchange, Ad
18
     Network, or Ad Buying Tools for large or small advertisers. Those tools do not similarly manage a
19
     publisher’s direct sales channel or offer the reporting, invoicing, or forecasting functions that
20
     publishers need to holistically manage inventory and optimize yield.
21
            30.     The customers of Publisher Ad Servers are generally large publishers who need to
22
     manage both direct and indirect sales channels.
23
            31.     With respect to the Publisher Ad Server Market, the relevant geographic market is
24
     the United States. Publisher ad servers available in other countries are not a reasonable substitute
25
     for ad servers available in the United States. Therefore, the United States is the relevant geographic
26
     market.
27
28

                                                 COMPLAINT
                                                       7
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 11 of 34




 1           32.    Google’s monopoly power in this market is confirmed by its high market share.
 2   More than 90 percent of large publishers use Google’s publisher ad server, Google Ad Manager
 3   (formerly known as “DoubleClick for Publishers”), according to published reports. Google internal
 4   documents also measured that Google Ad Manager served the vast majority-percent-of all online

 5   display ad impressions in the United States in the third quarter of 2018.
 6           33.    According to a complaint filed by the State of Texas and others, Google’s monopoly
 7   power in the Publisher Ad Server Market is further confirmed by direct evidence, including
 8   charging supra-competitive fees and degrading quality in the publisher ad server market, thereby
 9   defying the existence of any competitive restraints whatsoever.
10           34.    Google’s market power in the publisher ad server market is also protected by
11   significant barriers to entry. One barrier to entry is switching costs. Switching online ad servers is
12   risky and resource intensive. Some publishers have inventory on hundreds of thousands, or even
13   hundreds of millions, of webpages, which makes switching ad servers exceedingly expensive,
14   difficult, and time consuming. Moreover, the switching process also entails significant revenue
15   risk.
16           B.     Google Has Monopoly Power in the Ad Networks Market in the United States

17           35.    Ad Networks in the United States constitute a relevant antitrust product market. Ad
18   Networks are marketplaces that match small publishers’ ad inventory with advertisers without

19   providing impression-by-impression price transparency to the sell or buy sides of the transaction.
20           36.    Ad Networks are not interchangeable with Publisher Ad Servers, Exchanges, or Ad
21   Buying Tools. While Ad Networks are marketplaces for advertising inventory, they are not
22   interchangeable with Exchanges (discussed below) because they operate in a different manner and
23   serve a different type of publisher.
24           37.    Ad Networks do not offer the same type of impression-by-impression price
25   transparency to publishers and advertisers that Exchanges do. Ad Networks also typically serve
26   much smaller publishers that do not have sufficient traffic to sell their inventory through
27   exchanges. Ad Networks require little to no upfront spending by publishers, and publishers can join
28   networks to sell their inventory even if they do not have much inventory to sell. For example,

                                                 COMPLAINT
                                                       8
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 12 of 34




 1   AdSense publishers on the Google Ad Network do not have monthly page view or impression
 2   requirements. These types of publishers typically include local newspapers, niche websites, blogs,
 3   and more.
 4          38.     With respect to Ad Networks, the relevant geographic market is the United States.

 5   Ad Networks available in other countries are not a reasonable substitute for display ad networks
 6   available in the United States. Therefore, the United States is a relevant geographic market.
 7          39.     Google has monopoly power in the Ad Network Market in the United States.
 8   Google’s Ad Network, Google Display Network (“GDN”), reaches more user impressions and
 9   websites than any other display network, including over 2 million small online publishers globally.
10   Google has immense scale amongst the long tail of small online publishers.
11          40.     According to the State of Texas, direct evidence also confirms the monopoly power
12   of Google’s Display Ad Network, with GDN charging very high double-digit percent commissions
13   on advertising transactions. Google reportedly acknowledges that its fees are very high and that
14   Google can demand high fees because of its market power.
15          41.     The market power of Google’s Ad Network is protected by barriers to entry. Google
16   imposes a significant barrier to entry by using its Publisher Ad Server to preferentially route

17   trading to its Ad Network through a host of anticompetitive conduct addressed below. Google also
18   generates a further barrier when its ad buying tool Google Ads preferentially routes trading to

19   GDN through a host of anticompetitive conduct discussed below. Finally, Ad Networks need scale
20   on both the supply and demand sides; natural network effects make it difficult for any new
21   networks to enter and achieve scale.
22          C.      Google Has Monopoly Power in the Exchange Market in the United States
23          42.     Exchanges in the United States constitute a relevant antitrust product market. These
24   exchanges are marketplaces that auction multiple publishers’ display inventory to multiple end-
25   advertisers through advertisers’ middlemen on an impression-by-impression basis and in real time.
26   On the sell side, Exchanges generally interface with publishers through publishers’ ad servers such
27   as Google's ad server. On the buy side, they interface with advertisers through ad buying tools,
28

                                                 COMPLAINT
                                                       9
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 13 of 34




 1   including ad buying tools for large advertisers, ad buying tools for small advertisers, such as
 2   Google Ads, and sometimes, even networks.
 3          43.     Exchanges are not interchangeable with Publisher Ad Servers, Ad Networks, or Ad
 4   Buying Tools. Publishers cannot sell their display ad inventory on an impression-by-impression

 5   basis or in a real-time marketplace to end-advertisers using publisher ad servers, networks, or ad
 6   buying tools. Moreover, unlike Ad Networks, Exchanges are designed to integrate with multiple ad
 7   buying tools so that advertisers can optimize trading across exchanges; networks are more
 8   restricted. Reflecting the fact that exchanges and networks offer different feature sets, exchanges
 9   require publishers to commit to a large monthly volume of impressions or revenue, whereas
10   networks typically do not. Publishers that use Google’s ad server to sell their display ad inventory
11   through ad marketplaces primarily sell their inventory in exchanges, not networks. As an example,
12   one major online publisher in the United States sold over 80 percent of their indirect display
13   inventory to exchanges, not networks.
14          44.     Exchanges are also not interchangeable with the direct sales channel, for publishers
15   and advertisers. For publishers, selling inventory directly requires that they develop expertise
16   around managing, selling, and serving campaigns, which requires a specialized skill set and is

17   expensive to do. For advertisers, buying inventory directly from publishers also requires an
18   additional skill set and ongoing investment. For direct deals, publishers and advertisers must

19   typically hire and maintain internal staff to manage these one-to-one relationships. As a result, the
20   direct sales channel tends to be reserved for high-value publisher-advertiser transactions.
21          45.     With respect to display ad exchanges, the relevant geographic market is the United
22   States. Exchanges available in other countries are not a reasonable substitute for display ad
23   exchanges available in the United States. Therefore, the United States is a relevant geographic
24   market.
25          46.     Google has monopoly power in the United States in the Exchange market. Despite
26   an early competitive landscape, Google's Display Ad Exchange, historically called AdX, has been
27   the top exchange in the United States since at least 2013. Additionally, publisher and exchange
28   data reportedly show that Google’s share of the Display Ad Exchange Market has substantially

                                                 COMPLAINT
                                                      10
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 14 of 34




 1   increased since 2019. Finally, for online publishers reaching high-value users, Google’s Display
 2   Ad Exchange transacts an even greater share of publishers' exchange impressions.
 3           47.     Google’s market power in the Exchange market is also protected by significant
 4   barriers to entry. New entrants must achieve sufficient scale and network effects to attract

 5   publishers and advertisers to use their exchange. In addition, Google’s anticompetitive conduct has
 6   created artificial barriers to entry. One significant Google-created barrier arises due to Google’s
 7   Publisher Ad Server preferentially routing trading to Google’s exchange through a host of
 8   anticompetitive conduct addressed below. Google creates another barrier to entry by exclusively
 9   and preferentially routing the bids of advertisers using DV360 and Google Ads to its ad exchange
10   through a host of other anticompetitive conduct discussed below.
11           D.      Google Has Monopoly Power in the Market for Ad Buying Tools for Small
                     Advertisers
12
             48.     The Market for Ad Buying Tools for Small Advertisers in the United States is a
13
     relevant antitrust market. These tools provide an interface that smaller advertisers can use to bid on
14
     and purchase the display ad inventory trading on ad exchanges and in ad networks. In this respect,
15
     these tools allow advertisers to optimize for their own interests, including purchasing quality
16
     display ad inventory for the lowest prices.
17
             49.     Ad Buying Tools for Small Advertisers are not interchangeable with ad buying tools
18
     for large advertisers, which are sometimes called demand-side platforms (or “DSPs”). The two sets
19
     of tools serve different types of advertisers, exhibit different pricing and entry levels, and offer
20
     different feature sets.
21
             50.     Ad Buying Tools for Small Advertisers are also not interchangeable with Publisher
22
     Ad Servers, Display Ad Networks, or Ad Exchanges, as none of these provides small advertisers
23
     with a buying interface to bid on and purchase ad inventory in exchanges or networks.
24
             51.     The relevant geographic market for Display Ad Buying Tools for small advertisers
25
     is the United States. Display Ad Buying Tools for small advertisers available in other countries are
26
     not a reasonable substitute for the tools available in the United States. Therefore, the United States
27
     is a relevant geographic market.
28

                                                   COMPLAINT
                                                      11
              Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 15 of 34




 1            52.      Google’s ad buying tool, “Google Ads,” has monopoly power in the United States
 2   in the Display Ad Buying Tool Market for Small Advertisers. The market power of Google Ads is
 3   evidenced by the fact that Google's exchange charges supra-competitive fees for exclusive access
 4   to Google Ads advertisers.

 5            53.      Google Ads also has market power over the small advertisers it serves because most
 6   rely on a single ad buying tool for a given advertising format (e.g., display ads) and have switching
 7   costs. Using multiple ad buying tools imposes additional costs on advertisers because of the
 8   additional time, effort, training, and expense needed to manage campaigns across tools; Google
 9   Ads also does not let small advertisers completely export the data they need to easily switch to
10   another tool. As a result, while very large advertisers might be able to absorb the costs of using
11   more than one tool at a time, small advertisers almost always use just one ad buying tool at a time
12            54.      Google’s market power with Google Ads is protected by various critical barriers to
13   entry.
14                  a. First, Google Ads charges opaque fees and does not let advertisers readily audit the
15                     ad inventory Google purchases on their behalf, both of which act as a barrier to
16                     entry because they impede advertisers from switching to a low-cost provider.

17                  b. Second, Google’s practice of withholding YouTube video inventory from rival ad
18                     buying tools locks small advertisers who use one tool at a time into Google’s ad

19                     buying tool.
20                  c. Third, other providers of buying tools cannot compete with Google Ads for small
21                     advertisers, because they cannot achieve sufficient scale with smaller advertisers
22                     who want to buy display, YouTube, and even search ads, through just one tool.
23                  d. Fourth, advertisers use ad buying tools to keep track of the users they have targeted
24                     with ads, the users that have made purchases, and the users that they want to keep
25                     targeting with more ads. Google Ads limits advertisers from accessing and taking
26                     this data with them to another tool. As a result, advertisers are locked in and have
27                     high switching costs.
28

                                                    COMPLAINT
                                                         12
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 16 of 34




 1   VI.     GOOGLE’S EXCLUSIONARY CONDUCT TO CREATE AND EXTEND ITS
             MARKET POWER IN THE RELEVANT DISPLAY AD MARKETS
 2
             A. Google Has Monopoly Power in the Market for Ad Buying Tools for Small
 3              Advertisers
 4           55.    In 2009, Google began a series of acquisitions that allowed it to participate in every

 5   level of the Display Ad Stack. The most significant of these acquisitions was DoubleClick, which
 6   was vertically integrated across the entire ad tech supply chain. See Figure 4. DoubleClick offered
 7   sell-side tools in the Publisher Ad Server Market (DoubleClick for Publishers, or “DCFP”), buy-
 8   side tools in the Ad Buying Tools Market (DoubleClick Bid Manager, or “DCBM”), and ran an
 9   exchange between buyers and sellers in the Exchange Market (DoubleClick Ad Exchange, or
10   “AdX”).
11
     FIGURE 4. DOUBLECLICK’S VERTICAL INTEGRATION
12
13
14
15
16           56.    Google used the DoubleClick acquisition to exploit cross-side externalities between
17   publishers and advertisers (i.e. “network effects”). With the acquisition of DCFP (the dominant
18   Publisher Ad Server), Google instantly acquired a large, installed base of publishers to help attract
19   advertisers. The DoubleClick acquisition also included a technology called Dynamic Allocation,
20   which gave Google’s AdX an advantage over other Exchanges bidding for impressions from
21   DCFP.
22           57.    In 2010, Google acquired AdMob, which gave Google the ability to efficiently serve
23   ads in mobile apps; this allowed Google to extend its monopolistic reach into the mobile markets.
24   These, along with other acquisitions, expanded Google’s presence in the Display Ad Stack while
25   enabling Google to exclude others, thereby increasing Google’s market power in the Relevant
26   Display Ad Markets.
27
28

                                                 COMPLAINT
                                                      13
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 17 of 34




 1          58.      After acquiring DoubleClick, Google required small advertisers bidding through
 2   Google’s buy-side (Ad Buying Tools Market) Google Ads to transact in both Google’s Ad
 3   Network and AdX in the Display Ad Exchange Market. Google also made it so that large
 4   publishers who wished to receive bids from the “fire hose” of advertisers who used Google’s Ad

 5   Buying Tools had to license DCFP in the Publisher Ad Server Market and trade in AdX in the
 6   Exchange Market.
 7          59.      In other words, Google demanded that it represent buyers, sellers, and run the
 8   exchange in which they traded. This essentially tripled Google’s opportunity to extract fees (one
 9   fee from the buy side in the Ad Buying Tools Market, another fee from the sell-side in either the
10   Publisher Ad Server Market or Display Ad Network Market, and a third for running the exchange
11   in the Exchange Market).
12          B. Google Leveraged its Market Power in Search to Lure Advertisers to Use Google’s
               Ad Buying Tools
13
            60.      Because of its dominance in the Search Market, Google’s Search is considered a
14
     mandatory advertising channel for most advertisers.
15
            61.      Google requires advertisers placing Search Ads to use only Google’s Ad Buying
16
     Tools, which automatically default to tools for the Google Display Network (a group of publisher
17
     sites in the Ad Networks Market that are affiliated with Google due to their use of ad
18
     intermediation tools). This tying of Search and Search Ads with Google’s Ad Buying Tools
19
     reduces the incentive for advertisers to consider and choose other platforms in the Ad Buying
20
     Tools Market.
21
            62.      In addition, Google does not share data regarding Search Ad campaigns on Google
22
     Search with rival Ad Buying Tool/DSPs. Advertisers therefore can only access and compare
23
     complete results from advertising campaigns that include Search Ads and Display Ads by using
24
     Google’s Ad Buying Tools. This further reduces the incentives of advertisers to multi-home.
25
            63.      One antitrust concern specifically raised by lawmakers and regulators in connection
26
     with Google’s acquisition of DoubleClick was that the deal would allow Google to combine user
27
     data it collected from DoubleClick with user data collected from Google Search and other Google
28

                                                 COMPLAINT
                                                     14
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 18 of 34




 1   properties (e.g., Google Chrome, Google Maps, Gmail, YouTube) to create individual user "super-
 2   profiles." The fear was that Google could use these to obtain an unfair advantage in the Relevant
 3   Display Ads Markets.
 4          64.     Despite its promise not to do so, Google has been bundling user data from across its

 5   entire eco-system since at least 2017 and selling that data to advertisers through its Google Ad
 6   Buying Tools. Because rival DSPs are not privy to this large trove of user data, Google has an
 7   unfair advantage in attracting advertisers to its Ad Buying Tools. This advantage is expected to
 8   grow even stronger once Google implements its announced plan to eliminate cookies on the
 9   Chrome browser.
10          C. Google Misused its Market Power in Video Display Ads to Expand its Presence in
               the Ad Buying Tools Market
11
            65.     Google leveraged its vast YouTube ad inventory to entice advertisers to use
12
     Google’s Ad Buying Tools by making YouTube exclusive to Google’s offerings.
13
            66.     Prior to 2016, advertisers could bid on YouTube ad inventory using any Ad Buying
14
     Tool/DSP. Since 2016, however, Google has refused to offer YouTube inventory to be auctioned
15
     on AdX in the Exchange Market, and has instead required that advertisers buy YouTube
16
     impressions solely through Google’s DV360 platform in the Ad Buying Tools Market. This biases
17
     advertisers into using Google’s Ad Buying Tools and reduces the incentive to multi-home across
18
     various tools in that market.
19
            D. Google Sent Bids Generated Through its Ad Buying Tools to Google’s Exchange,
20             AdX, Instead of Non-Google Exchanges
21          67.     Google engaged in self-preferencing by sending most of its Google Ads bids to
22   Google’s Exchange, AdX, rather than competing Exchanges.
23          68.     This form of vertical foreclosure denied non-Google Exchanges the demand coming
24   from Google’s collection of advertisers and created an incentive for advertisers to use Google Ads
25   and other Google Ad Buying Tools. Google’s self-preferencing also created an incentive among
26   publishers to use DCFP in the Publisher Ad Server Market as it works best with AdX. Both of
27   these effects reinforced the use of Google products at both ends of the Display Ad Stack.
28

                                                COMPLAINT
                                                     15
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 19 of 34




 1           E. Google Misused its Sell-side Dominance as Leverage to Provide AdX a
                Competitive Advantage in the Exchange Market
 2
             69.    Google has used a number of sell-side programs to extend and maintain its market
 3
     power in the Exchange Market.
 4
             70.    For example, Google’s DoubleClick acquisition included a technology called
 5
     “Dynamic Allocation” (later, “Enhanced Dynamic Allocation”) in which Google’s Publisher Ad
 6
     Server, DCFP, gave preferential treatment to Google’s AdX Exchange. Dynamic Allocation
 7
     established a minimum “floor price” made available only to AdX. This effectively gave AdX a
 8
     right of first refusal that AdX used to secure impressions by submitting bids only slightly above the
 9
     floor price.
10
             71.    DCFP allowed AdX to compete for publishers’ impressions by returning live bids,
11
     while requiring non-Google Exchanges to compete for the same impressions with static non-live
12
     bids. This enabled AdX to obtain impressions for vastly less than advertisers were willing to pay,
13
     and pocket the difference. If AdX could not secure the impression (i.e., its bid was lower than the
14
     floor price), the impression was offered to the Exchange associated with the floor price. Thus,
15
     Dynamic Allocation gave AdX an advantage over other Exchanges because it was allowed to pass
16
     on impressions that were not high quality.
17
             72.    Moreover, this process led to AdX, and no other Exchange, being able to bid on
18
     every impression. This process was inefficient and resulted in publishers not getting the best prices
19
     for their impressions.
20
             73.    Google’s DCFP Publisher Ad Server, like financial trading intermediaries, was
21
     supposed to act in the best interests of its customers by maximizing publishers’ revenue and
22
     inventory yield. Google, however, concealed the nature of its conduct to publishers and falsely told
23
     them that Dynamic Allocation and other publisher programs would help them maximize revenue.
24
     In fact, all of these complex programs were designed by Google’s quantitative analysts to serve a
25
     simple purpose: use Google’s information and access advantage in ways that no other Exchange
26
     could replicate.
27
28

                                                  COMPLAINT
                                                      16
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 20 of 34




 1          F. Google Misused its Superior Data and Greater Demand Volume to “Cream Skim,”
               to the Detriment of Publishers and Advertisers
 2
            74.     As alleged above, because Google’s AdX Exchange only had to bid one penny
 3
     above the price floor set by Google’s DCFP Publisher Ad Server, Google could win impressions at
 4
     a bargain and at a price below that which advertisers were willing to pay.
 5
            75.     The reason for this is that the price floor set by Google’s Publisher Ad Server was
 6
     based on the highest estimated price based on average historical price performance. If an
 7
     impression was worth more to a buyer (i.e. advertiser) than the historical average, Google could
 8
     win the impression at a deep discount and keep the difference for itself. Thus, Google “cream-
 9
     skimmed” relatively high-quality impressions at bargain-basement prices, and left lower-quality
10
     impressions for its Exchange rivals to bid on.
11
            G. Google Used Dynamic Allocation with “Waterfalling” to Foreclose Competition
12             with Other Exchanges
13          76.     Google restricted its ad server DCFP from selling publishers’ inventory in more
14   than one Exchange at a time, a restrictive practice called “waterfalling.” Google used waterfalling
15   to block other Display Ad Exchanges from competing simultaneously for impressions. Then,
16   through Dynamic Allocation, Google’s Publisher Ad Server passed inside information to AdX and

17   permitted it to purchase valuable impressions at prices that were artificially depressed by Google’s
18   actions.

19          77.     Publishers were deprived of competitive bids, and competing Exchanges were
20   outbid on valuable impressions and left with the low-value impressions passed over by Google’s
21   exchange. Google thus foreclosed Exchange competition and dramatically increased the cost of
22   transacting on Exchanges, which helped enable Google’s Exchange, AdX, to obtain supra-
23   competitive fees and profits.
24          H.      Google Prevented Publishers from Using Their Advertising Data with Other
                    Exchanges
25
            78.     Google further foreclosed competition by blocking publishers’ ability to access
26
     information about their heterogenous inventory and share that information with Exchanges.
27
28

                                                 COMPLAINT
                                                      17
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 21 of 34




 1          79.      Google’s Publisher Ad Server manages publishers’ heterogenous inventory and
 2   maximizes inventory yield. However, the Publisher Ad Server is what also identifies the readers
 3   and visitors associated with online publishers’ inventory, assigning to publishers user IDs. In 2009,
 4   Google’s Publisher Ad Server, DCFP, started hashing or encrypting publishers’ ad server user IDs

 5   and giving publishers and advertisers different IDs for the same user. Thus, Google strategically
 6   prevents the user from being easily identified with one critical caveat: Google is able to use that
 7   very same information for its own trade decisions.
 8          80.      In stark contrast to representations made to the Federal Trade Commission and
 9   Congress, Google trades on what is essentially insider information. At a high level, the encryption
10   of publishers’ user IDs forecloses competition for publishers' inventory from non-Google
11   Exchanges and Ad Buying Tools.
12          81.      Publishers, and the Exchanges that sell inventory on their behalf, need to know the
13   identity of users associated with publishers’ impressions in order to sell those impressions for
14   competitive prices. When Exchanges cannot identify users in auctions (e.g., through cookies), the
15   prices of impressions on exchanges reportedly can fall by about 50 percent, according to one
16   Google study.

17          82.      In 2009, Google started restricting publishers’ ability to access and share the user
18   IDs that Google’s new Publisher Ad Server associated with publishers’ impressions. Google

19   accomplished this by encrypting unique user IDs for each publisher and for each advertiser bidding
20   through Google’s Ad Buying Tools. As a result, publishers and advertisers could not easily know
21   when two different user IDs actually belonged to the same user.
22          83.      While Google blocked publishers from accessing and sharing the user IDs with
23   Exchanges and Ad Networks, Google shared the same raw IDs with Google’s Ad Network and
24   Exchange, as well as Google’s advertising middlemen, DV360 and Google Ads. Thus, for
25   Google’s Ad Network, Exchange, and Ad Buying Tools, a user has only one ID, regardless of
26   whether the user is a buyer or a seller in the transaction. In other words, publishers and advertisers
27   could not easily determine that two different user IDs actually belonged to the same user unless
28   they used Google’s Ad Buying Tools and AdX.

                                                 COMPLAINT
                                                      18
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 22 of 34




 1          I.      Google Engaged in Anticompetitive Conduct Intended to Undermine Header
                    Bidding
 2
                   i. Google refused to participate in header bidding
 3
            84.     In 2015, a company called AppNexus came up with a way to bypass AdX and hold
 4
     a competitive auction in real time in the user’s browser.
 5
            85.     AdX refused to participate in header bidding auctions. As a result, when the winner
 6
     of the header bidding competition was sent to Google’s Publisher Ad Server, the ad server used the
 7
     winning bid price as the price floor offered to AdX. AdX then had a “last look” and could outbid
 8
     the winner of the header bidding auction or pass on the impression. This refusal to interoperate
 9
     with header bidding solutions gave Google an advantage in bidding for impressions. Moreover, it
10
     was inefficient in that it allowed Google to win impressions at prices below that of which some of
11
     its own advertisers would be willing to pay.
12
                  ii. Google made anticompetitive agreements with Facebook to stave off header
13                    bidding and allocate markets

14          86.     In March of 2017, Facebook publicly announced it would support header bidding.

15   By doing so, Facebook would enable web and mobile app publishers and advertisers to bypass the

16   fees associated with transacting through Google’s Publisher Ad Server. When bidding into

17   Google’s ad server, networks, such as Facebook’s network (“FAN”), had to bid into exchanges and

18   pay exchange fees. Because header bidding cost nothing, Facebook would let web publishers,

19   mobile app publishers, and advertisers save on these fees altogether.

20          87.     Google feared that Facebook’s support of header bidding would crack Google’s

21   Publisher Ad Server monopoly and unlock Exchange competition. The wider industry also thought

22   that Facebook was prepared to challenge Google’s monopoly.

23          88.     The same day as Facebook’s March 2017 header bidding announcement, industry

24   publication AdAge wrote that Facebook was poised to execute a “digital advertising coup against

25   rival Google and its DoubleClick empire.” A Business Insider headline the same day read,

26   “Facebook Made an Unprecedented move to Partner With Ad Tech Companies—Including

27   Amazon—to Take on Google.”

28

                                                    COMPLAINT
                                                       19
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 23 of 34




 1           89.     Facebook was helping publishers and advertisers match two to three times more
 2   users in auctions and increasing third-party publishers’ revenue by 10-30 percent, according to
 3   metrics posted in Facebook’s public blog. Such cost efficiencies for publishers and advertisers
 4   were not welcome news to Google. Even before Facebook’s March 2017 announcement, Google

 5   was concerned about large entrants supporting header bidding. Therefore, Google took steps to
 6   neutralize the threat.
 7           90.     After lengthy negotiations, in September 2018, Facebook and Google agreed that
 8   Facebook would significantly curtail its header bidding initiatives, and bid through Google’s
 9   Publisher Ad Server instead. In return, Google agreed to give Facebook numerous competitive
10   advantages such as (a) increasing the “timeouts” for Facebook bidders (but no other non-Google
11   bidders) before they were excluded from auctions; (b) providing Facebook with valuable user
12   information not available to other non-Google exchanges; and (c) increasing buy-sell spreads for
13   Facebook’s FAN Ad Network.
14           91.     As noted above, Google already manipulated publishers’ auctions by giving Google
15   bidders information and speed advantages. Google offered Facebook information advantages,
16   speed advantages, and other prioritizations, to the detriment of other auction participants.

17           92.     Google and Facebook did not disclose the fact that Facebook and Google receive
18   preferential treatment that advantages the bidders they represent, and disadvantages other bidders

19   in the same auctions. Indeed, Google publicly misrepresents that all bidders in publishers’ auctions
20   “compete equally for each impression on a net basis.” This false statement was intended to conceal
21   Google’s market allocation agreement with Facebook, as well as the other unlawful conduct
22   alleged in this complaint.
23           J.      Google Used Open Bidding to Continue to Provide Unfair Advantages to its
                     Display Ad Products.
24
             93.     Increasing complaints from publishers over Google’s refusal to participate in header
25
     bidding, and its practice of giving AdX the “last look” before closing on a bid, led Google to
26
     introduce a proprietary server-side version of header bidding called “Open Bidding.” DCFP and the
27
     AdX Exchange were combined and rebranded as "Google Ad Manager," and a real-time “Unified
28

                                                  COMPLAINT
                                                       20
               Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 24 of 34




 1   Auction" was introduced within Google’s Publish Ad Server that is open to all bidders (Exchanges
 2   and Ad Buyer Tools/DSPs). This change in the operation of Google’s ad intermediation products is
 3   illustrated in Figures 5 and 6.
 4
                                FIGURE 5. AD INTERMEDIATION PRIOR TO OPEN BIDDING2
 5
 6
 7
 8
 9
10
11
12
13
                                  FIGURE 6. AD INTERMEDIATION AFTER OPEN BIDDING3
14
15
16

17
18

19
20
21
22
23
24
25
26   2
       Damien Geradin & Dimitrios Katsifis, “Trust Me, I’m Fair”: Analysing Google’s Latest Practices in Ad Tech from
     the Perspective of EU Competition Law, TILEC Discussion Paper, October 2019.
27   3
         Geradin & Katsifis, supra note 2.
28

                                                       COMPLAINT
                                                            21
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 25 of 34




 1          94.      Even with Open Bidding, however, Google continues to engage in conduct that
 2   provides it with significant competitive advantages.
 3                a. First, Google imposes an additional fee on non-Google winners of Open Bidding
 4                   auctions, which raises the costs of rival Exchanges and Ad Buying Tools/DSPs.

 5                   This creates a disincentive for DSPs to use rival Exchanges, as DSPs have to pay
 6                   twice if their Exchange ultimately wins an impression.
 7                b. Second, Google does not share “minimum bid to win” data from the last Open
 8                   Bidding auction with header bidding winners. This information, which is provided
 9                   to all other bidders, can be used in planning future auctions. Google’s refusal to
10                   provide this data to the winners of header bidding auctions hampers that as an
11                   avenue for bidding on impressions.
12                c. Third, in Open Bidding, publishers are no longer able to link bid and bidder
13                   information directly with information about impressions (such as final prices). In
14                   particular, publishers cannot merge the new Bid Data Transfer (BDT) file with the
15                   impression data files (Google Ad Manager Transfer files). This limits their ability to
16                   efficiently analyze the performance of Google’s Open Bidding auctions.

17                d. Finally, prior to Open Bidding, publishers using Google’s Publisher Ad Server
18                   (DCFP) were able to set different minimum price floors for each Exchange. Under

19                   the new Unified Pricing Rules, however, Google removed this feature so that now
20                   there is a single minimum price floor applicable to all Exchanges. As Google’s Ad
21                   Buyer Tools tend to generate the highest prices for impressions, the inability to set
22                   Exchange-specific price minimums means that Google has even more opportunity to
23                   engage in “cream skimming” than it did before Open Bidding.
24          K.       Other Actions by Google Threaten to Diminish Competition in the Relevant
                     Display Ad Markets
25
                         i. Planning the retirement of third-party cookies from Chrome
26
27          95.      Google has announced that it plans to retire cookies from Chrome, allegedly

28   beginning around 2022. This will significantly hinder non-Google Ad Buyer Tools as it will limit

                                                  COMPLAINT
                                                       22
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 26 of 34




 1   their ability to identify the user behind an impression. Google will not suffer this limitation because
 2   it already collects so much information about the user through its Google login ID.
 3                       ii. Developing Accelerated Mobile Pages as a way to Impede Header
                             Bidding
 4

 5          96.      Accelerated Mobile Pages (“AMP”) is a technology developed by Google that

 6   allows for fast load speeds of mobile ads. In order to speed up ad loading, AMP requires that the

 7   mobile site be entirely pre-loaded in Google’s own servers. That means that the ads would be

 8   placed not on the user’s browser directly but on Google’s servers and then shown to the user

 9          97.      Although Google claims that AMP was developed as an open-source collaboration,

10   AMP is actually a Google-controlled initiative. Google originally registered and still owns AMP's

11   domain, ampproject.org.

12          98.      Header bidding is only possible if publishers can insert JavaScript code into the

13   header section of their webpages. To discourage header bidding, Google made AMP essentially

14   incompatible with JavaScript and header bidding. Thus, publishers must bypass header bidding if

15   they want to take advantage of AMP.

16          99.      Google coerces publishers to use AMP by claiming that the faster site load speed

17   improves the publishers’ positions in Google Search. Given the importance of appearing high on

18   the Google Search Engine Result Page (SERP), publishers are highly incentivized to adopt AMP in

19   the mobile space to the detriment of header bidding.

20          100.     Google used AMP to restrict competition in numerous other ways.

21                a. First, to limit AMP’s compatibility with header bidding, Google restricted the code

22                   to prohibit publishers from routing their bids to, or sharing their user data with,

23                   more than a few Exchanges a time. At the same time, Google made AMP fully

24                   compatible with routing to Exchanges through Google’s sell-side tool.

25                b. Google also designed AMP to force publishers to route rival Exchange bids through

26                   Google’s Publisher Ad Server, so that Google could continue to peek at rivals’ bids

27                   and use the information to refine its own algorithms.

28

                                                  COMPLAINT
                                                       23
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 27 of 34




 1               c. Third, Google designed AMP so that users loading AMP pages would make direct
 2                  communication with Google servers, rather than publishers’ servers. This enabled
 3                  Google's access to publishers’ inside and non-public user data. AMP pages also
 4                  limit the number of ads on a page, the types of ads publishers can sell, and the

 5                  amount of enriched content that publishers can have on their pages.
 6
            101.    In sum, Google offered publishers a no win proposition: (1) publishers could forego
 7
     exchange competition in header bidding, use AMP, and pay supra-competitive fees to Google, or
 8
     (2) publishers could instead use header bidding and lose even more money, because Google Search
 9
     would suppress their search rankings and send traffic to competing AMP-compatible publishers.
10
            L.      Excluding Exchange Competition Through Opaque Pricing
11
            102.    When marketing its Exchange to publishers and advertisers, Google has explained
12
     that an Exchange is “just like a stock exchange, which enables stocks to be traded in an open way.”
13
     Google, however, purposefully keeps auction mechanics, terms, and pricing opaque and
14
     "nontransparent" to impede Exchange competition.
15
            103.    Google’s non-transparent pricing strategy includes obfuscating the take rate that
16
     publishers and advertisers pay Google. Google tells small advertisers using Google Ads the price
17
     they pay Google for ad space, but not the price the inventory actually cleared for in Google’s
18
     Exchange, the revenue the publisher receives, or the markup Google keeps.
19
            104.    The lack of transparency decreases competitive pressure at different points in the
20
     supply chain and increases opportunities for rent-seeking and arbitrage. In other words, Google can
21
     charge higher fees at points in the supply chain where there is little competition, and the lack of
22
     transparency around fees impedes other firms from coming in and competing with Google by
23
     offering the same services at lower prices.
24
            105.    The lack of transparency also prevents Google’s potential and actual competitors
25
     from assessing a possible return on investment if they enter or as they compete in the market.
26
27
28

                                                   COMPLAINT
                                                      24
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 28 of 34




 1   VII.    GOOGLE’S ANTICOMPETITIVE CONDUCT FORECLOSED COMPETITION
             AND HAD ANTICOMPETITIVE EFFECTS IN THE RELEVANT MARKETS
 2
             106.    As a result of the anticompetitive conduct described above, Google has foreclosed
 3
      other firms from competing in the Relevant Markets to the detriment of publishers like Plaintiff
 4
      and members of the proposed Class.
 5
             107.    As described above, Google foreclosed competition by steering auctions to
 6
      Google’s services and away from the other service providers, and taxing/raising such rivals’ costs
 7
      when the rivals managed to win auctions for Google’s ad inventory notwithstanding the hurdles
 8
      Google imposed. Because of this conduct, potential rivals lack the ability to generate scale
 9
      sufficient to compete with Google.
10
             108.    The foreclosure caused by Google’s conduct in the Relevant Markets can be seen by
11
      the exit and limited entry of competitors over the past decade or so. Moreover, entry into the
12
      Relevant Markets has been weak over this same period. This lack of entry is a result of the artificial
13
      barriers arising from Google’s anticompetitive conduct.
14
15   VIII.   GOOGLE’S ANTICOMPETITIVE CONDUCT HARMED PLAINTIFF AND THE
             CLASS
16
             109.    As a direct and proximate result of Google’s anticompetitive conduct, Plaintiff and
17
      members of the proposed Class suffered substantial losses to their business or property.
18
             110.    Revenues for publishers who sold Display Ads through Google’s Ad Networks and
19
      Exchanges were artificially suppressed during the Class Period due to Google’s unlawful conduct.
20
      Absent Google’s anticompetitive conduct, Plaintiff and members of the Class would have received
21
      more revenues for advertising on their content. The full amount of such damages will be calculated
22
      after discovery and upon proof at trial.
23
             111.    Moreover, because of the reduced revenues publishers can generate due to Google’s
24
      unlawful conduct, Plaintiff and similarly situated publishers have been forced to reduce output, and
25
      many have gone out of business altogether.
26
27
28

                                                   COMPLAINT
                                                       25
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 29 of 34




 1          112.    Thus, as a direct and proximate result of this anticompetitive conduct, Google reaps
 2   more revenue, suppresses publishers’ revenues, and forces publishers to reduce the content they
 3   produce causing further reductions in revenues.
 4          113.    Google’s anticompetitive conduct is continuing and so are the damages suffered by

 5   members of the Class.
 6
     IX.    INTERSTATE COMMERCE
 7
            114.    Google engages in interstate commerce and in activities substantially affecting
 8
     interstate commerce including, without limitation, (1) providing consumer services, such as Search,
 9
     Gmail, YouTube, and Android OS, to consumers throughout the United States and globally, (2)
10
     providing advertiser buying platforms, Google Ads and Google Display & Video 360, to
11
     advertisers targeting consumers throughout the United States and globally, and (3) providing
12
     Google Ad Manager, Google AdSense, and Google AdMob to Publishers based throughout the
13
     United States and globally. Publishers use Google’s services in the Relevant Markets to buy and
14
     sell Display Ad inventory targeted at users across the United States.
15
16    X.     CLASS ALLEGATIONS

17          115.    Plaintiff brings this class action under Rules 23(a) and 23(b) of the Federal Rules of
18   Civil Procedure on behalf of the following Class:

19
                    All Publishers that sell digital display advertising inventory through Google’s
20                  AdSense targeting consumers in the United States between March 11, 2008 and the
                    date the Court certifies the Class.
21
22
     Excluded from the Class are: (1) any Judge or Magistrate presiding over the class action and
23   members of their families; (2) Defendant and its subsidiaries, parents, successors, predecessors, or
24   any entity in which Defendant has a controlling interest; (3) persons who properly execute and file
25   a timely request for exclusion from the class; and (4) the legal representatives, successors, or

26   assigns of such excluded persons.

27
28

                                                 COMPLAINT
                                                       26
           Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 30 of 34




 1          116.     Membership in the Class is so numerous that joinder of all members in one action is
 2   impracticable. The Class is reasonably estimated to include many hundreds (if not thousands) of
 3   participants.
 4          117.     The objective facts are the same for all members of the Class in that, inter alia,

 5   Google’s conduct in monopolizing the Relevant Markets was the same, e.g., Google’s conduct
 6   outlined herein vis-à-vis publishers, its tying of separate products, its market allocation agreement
 7   with Facebook, and its other conduct impairing other companies’ abilities to compete in the
 8   Relevant Markets.
 9          118.     For each Claim for Relief asserted below, the same legal standards govern
10   resolution of the same operative facts existing across all members of the Class’ individual claims.
11   If Defendant is liable to one member of the Class, Defendant is liable to all members of the Class.
12          119.     Because the claims of each member of the Class have a common origin and share a
13   common basis in terms of Google’s systematic misconduct, there are common questions of fact and
14   law which exist and which are susceptible to common answers as to each Class member under
15   Federal Rule of Civil Procedure 23(a)(2), and which predominate over any questions affecting only
16   individual members under Federal Rule of Civil Procedure 23(b).

17          120.     Substantial questions of fact and law that are common to all members of the Class,
18   and which are susceptible to common answers and which control this litigation and predominate

19   over any individual issues, include, inter alia, the following:
20              a. whether the Relevant Markets alleged above are relevant markets in this case;
21              b. whether Google possesses monopoly power in one or more of the Relevant Markets;
22              c. whether, through the conduct alleged herein, Google willfully acquired, maintained,
23                   and/or enhanced its monopoly power in one or more of the Relevant Markets;
24              d. whether Google’s conduct, as alleged herein, is anticompetitive;
25              e. whether Google’s conduct, as alleged herein, had anticompetitive effects in one or
26                   more of the Relevant Markets;
27              f. whether Google’s conduct caused Plaintiff and members of the Class antitrust
28                   injury;

                                                  COMPLAINT
                                                        27
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 31 of 34




 1               g. the appropriate measure of damages; and
 2               h. the propriety of declaratory and injunctive relief.
 3           121.    Plaintiff’s claims are typical of the claims of the Class, and arise from the same
 4   course of conduct undertaken by Google against the Class. There are no conflicts between the

 5   interests of the named Plaintiff and the interests of the members of any of the Class that Plaintiff
 6   seeks to represent. The relief Plaintiff seeks is typical of the relief sought for members of the Class.
 7           122.    Plaintiff will fairly and adequately represent and protect the interests of the Class
 8   because of the common injury and interests of the members of the Class and the uniform conduct
 9   of Google that is, and was, applicable to all members of the Class. Plaintiff has retained counsel
10   competent and experienced in antitrust class action litigation that will adequately represent and
11   protect the interests of the members of the Class.
12           123.    Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3) not
13   only because common questions of fact and law predominate, but also because a class action is
14   superior to other available methods for fairly and efficiently adjudicating the controversy. The
15   prosecution of separate actions by individual members of the Class would impose heavy burdens
16   upon the courts and Google, and would create a risk of inconsistent or varying adjudications of the

17   questions of law and fact common to the Class. Class action status, on the other hand, would
18   achieve substantial economies of time, effort and expense, and would assure uniformity of decision

19   as to persons similarly situated without sacrificing procedural fairness or bringing about other
20   undesirable results.
21           124.    Plaintiff is not aware of any management difficulties which should preclude
22   maintenance of this litigation as a class action. Plaintiff does not anticipate any difficulty in the
23   management of this action as a class action.
24
     XI.     CAUSES OF ACTION
25
                    COUNT I: Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.
26                              (Brought by the Class Against Google)
27           125.    Plaintiff hereby incorporates by reference the preceding paragraphs as if they were
28   fully set forth herein.

                                                    COMPLAINT
                                                       28
            Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 32 of 34




 1           126.      Google possesses market power in the Relevant Markets. Google has obtained,
 2   enhanced, and maintained dominance in these markets through the anticompetitive conduct alleged
 3   herein to impair and foreclose competition in these markets.
 4           127.      As a direct and proximate result of Google’s continuing violation of Section 2 of the

 5   Sherman Act, Plaintiff and members of the Class have suffered injury and damages in the form of
 6   artificially suppressed advertising revenues in amounts to be proven at trial.
 7           128.      Plaintiff, on behalf of itself and other members of the Class, seeks money damages
 8   from Google for these violations. These damages represent the amount of Google’s overcharges
 9   and additional advertising revenues the Class would have received absent Google’s anticompetitive
10   conduct alleged herein. Damages will be quantified on a class-wide basis. These actual damages
11   should be trebled under Section 4 of the Clayton Act, 15 U.S.C. § 15.
12           129.      Plaintiff, on behalf of itself and other members of the Class, seek injunctive relief
13   barring Google from engaging in the anticompetitive conduct alleged herein. The violations set
14   forth above, and the effects thereof, are continuing and will continue unless injunctive relief is
15   granted.
16           130.      Plaintiff’s and Class members’ injuries are of the type the antitrust laws were

17   designed to prevent, and flow directly from Google’s unlawful, anticompetitive conduct.
18                  COUNT II: Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.
                                (Brought by the Class Against Google)
19
             131.      Plaintiff hereby incorporates by reference the preceding paragraphs as if they were
20
     fully set forth herein.
21
             132.      As described above, Google and Facebook, Inc. entered into and carried out an
22
     unlawful market allocation and bid-rigging agreement in violation of Section 1 of the Sherman Act,
23
     15 U.S.C. § 1.
24
             133.      Facebook’s agreement not to compete with Google by supporting “header bidding”
25
     reinforced Google’s market dominance in the Relevant Markets, thereby lowering auction revenues
26
     for publishers.
27
28

                                                   COMPLAINT
                                                        29
             Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 33 of 34




 1           134.    In addition, by guaranteeing that Facebook would win a fixed percentage of
 2    auctions, Google’s agreement with Facebook suppressed auction revenues publishers received for
 3    their Display Ad inventory.
 4           135.    As a direct and proximate result of Google’s unlawful agreement, Plaintiff and

 5    members of the Class have suffered injury and damages in the form of artificially suppressed
 6    advertising revenues in amounts to be proven at trial.
 7           136.    Plaintiff, on behalf of itself and other members of the Class, seeks money damages
 8    from Google for these violations. These damages represent the additional advertising revenues the
 9    Class would have received absent Google’s anticompetitive conduct alleged herein. Damages will
10    be quantified on a class-wide basis. These actual damages should be trebled under Section 4 of the
11    Clayton Act, 15 U.S.C. § 15.
12           137.    Plaintiff’s and Class members’ injuries are of the type the antitrust laws were
13    designed to prevent, and flow directly from Google’s unlawful, anticompetitive conduct.
14
     XII.    REQUEST FOR RELIEF
15
             WHEREFORE, Plaintiff, on behalf of itself and the proposed Class, respectfully asks the
16
      Court for a judgment that:
17               a. Certifies this case as a class action on behalf of the proposed Classes pursuant to
18                   Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3), and appoints Plaintiff as a class
19                   representative and its attorneys as class counsel;
20               b. Awards Plaintiff and each member of the Classes treble the amount of damages
21                   actually sustained by reason of Google’s antitrust violations alleged herein, plus the
22                   reasonable costs of this action including attorneys’ fees;
23               c. Orders such equitable relief as is necessary to correct for the anticompetitive market
24                   effects caused by Google’s unlawful conduct; and
25               d. Awards such other relief the Court deems reasonable and appropriate.
26
     XIII.   JURY TRIAL DEMAND
27
             Plaintiff requests a jury trial for all issues so triable.
28

                                                     COMPLAINT
                                                           30
          Case 5:21-cv-00748 Document 1 Filed 01/29/21 Page 34 of 34




 1   DATED: January 29, 2021            KIRBY McINERNEY LLP
 2
                                        /s/ Robert J. Gralewski, Jr.
 3                                      Robert J. Gralewski, Jr. (#196410)
                                        600 B Street, Suite 1900
 4                                      San Diego, CA 92101
                                        Telephone: (619) 398-4340
 5                                      Email: bgralewski@kmllp.com
 6
                                        - and -
 7
                                        Daniel Hume
 8                                      David Bishop
                                        Andrew McNeela
 9                                      250 Park Avenue, Suite 820
10                                      New York, NY 10177
                                        Telephone: (212) 371-6600
11                                      Email: dhume@kmllp.com
                                        dbishop@kmllp.com
12                                      amcneela@kmllp.com
13
                                        HINKLE SHANOR LLP
14                                      Thomas M. Hnasko
                                        Michael E. Jacobs
15                                      218 Montezuma Avenue
                                        Sante Fe, NM 87501
16                                      Telephone: (505) 982-4554
                                        Email: thnasko@hinklelawfirm.com
17
                                        mjacobs@hinklelawfirm.com
18
                                        WILLIAMS LAW FIRM
19                                      Kent Williams
                                        1632 Homestead Trail
20                                      Long Lake, MN 55356
21                                      Telephone: (612) 940-4452
                                        Fax: (952) 283-1525
22                                      Email: williamslawmn@gmail.com

23                                      Counsel for Plaintiff JLaSalle Enterprises, LLC
24
25
26
27
28

                                       COMPLAINT
                                           31
JS-CAND 44 (Rev. 10/2020)                   Case 5:21-cv-00748 Document 1-1 Filed 01/29/21 Page 1 of 3
                                                                                CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
  Keen Insites Internet Services Ltd. and JLaSalle Enterprises, LLC                                         Google, LLC
  (b) County of Residence of First Listed Plaintiff Nassau County, NY                                          County of Residence of First Listed Defendant               Santa Clara County, CA
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.
   (c)      Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)

 See Attached
II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                          PTF       DEF                                      PTF       DEF
      1    U.S. Government Plaintiff        3    Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4       4
                                                 (U.S. Government Not a Party)
                                                                                                                                                            of Business In This State
                                                                                                     Citizen of Another State                2        2     Incorporated and Principal Place     5        5
      2    U.S. Government Defendant        4     Diversity                                                                                                 of Business In Another State
                                                (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a                 3        3     Foreign Nation                       6        6
                                                                                                     Foreign Country

IV.          NATURE OF SUIT                 (Place an “X” in One Box Only)
          CONTRACT                                                    TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                     OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                   625 Drug Related Seizure of         422 Appeal 28 USC § 158          375 False Claims Act
   120 Marine                                                                                                      Property 21 USC § 881           423 Withdrawal 28 USC            376 Qui Tam (31 USC
                                       310 Airplane                        365 Personal Injury – Product
   130 Miller Act                                                              Liability                       690 Other                               § 157                            § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                               367 Health Care/                              LABOR                       PROPERTY RIGHTS                400 State Reapportionment
                                       320 Assault, Libel & Slander
   150 Recovery of                                                             Pharmaceutical Personal                                                                              410 Antitrust
                                       330 Federal Employers’                                                  710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                          Injury Product Liability                                                                             430 Banks and Banking
                                           Liability                                                           720 Labor/Management                830 Patent
       Veteran’s Benefits                                                  368 Asbestos Personal Injury                                                                             450 Commerce
                                       340 Marine                                                                  Relations                       835 Patent─Abbreviated New
   151 Medicare Act                                                            Product Liability
                                       345 Marine Product Liability                                            740 Railway Labor Act                   Drug Application             460 Deportation
   152 Recovery of Defaulted                                               PERSONAL PROPERTY                                                                                        470 Racketeer Influenced &
                                       350 Motor Vehicle                                                       751 Family and Medical              840 Trademark
       Student Loans (Excludes                                             370 Other Fraud                                                                                              Corrupt Organizations
                                       355 Motor Vehicle Product                                                   Leave Act                       880 Defend Trade Secrets
       Veterans)                                                           371 Truth in Lending
                                           Liability                                                           790 Other Labor Litigation              Act of 2016                  480 Consumer Credit
   153 Recovery of                                                         380 Other Personal Property
                                       360 Other Personal Injury                                               791 Employee Retirement                                              485 Telephone Consumer
       Overpayment                                                                                                                                  SOCIAL SECURITY
                                                                               Damage                              Income Security Act                                                  Protection Act
    of Veteran’s Benefits              362 Personal Injury -Medical                                                                                861 HIA (1395ff)
                                           Malpractice                     385 Property Damage Product                                                                              490 Cable/Sat TV
   160 Stockholders’ Suits                                                     Liability                             IMMIGRATION                   862 Black Lung (923)             850 Securities/Commodities/
   190 Other Contract                                                                                          462 Naturalization                  863 DIWC/DIWW (405(g))               Exchange
                                             CIVIL RIGHTS                  PRISONER PETITIONS
   195 Contract Product Liability                                                                                  Application                     864 SSID Title XVI
                                       440 Other Civil Rights                                                                                                                       890 Other Statutory Actions
                                                                              HABEAS CORPUS                    465 Other Immigration
   196 Franchise                                                                                                                                   865 RSI (405(g))                 891 Agricultural Acts
                                       441 Voting                          463 Alien Detainee                      Actions
          REAL PROPERTY                442 Employment                                                                                              FEDERAL TAX SUITS                893 Environmental Matters
                                                                           510 Motions to Vacate
   210 Land Condemnation               443 Housing/                            Sentence                                                            870 Taxes (U.S. Plaintiff or     895 Freedom of Information
                                           Accommodations                                                                                              Defendant)                       Act
   220 Foreclosure                                                         530 General
                                       445 Amer. w/Disabilities–                                                                                   871 IRS–Third Party 26 USC       896 Arbitration
   230 Rent Lease & Ejectment                                              535 Death Penalty
                                           Employment                                                                                                   § 7609                      899 Administrative Procedure
   240 Torts to Land                                                                OTHER
                                       446 Amer. w/Disabilities–Other                                                                                                                   Act/Review or Appeal of
   245 Tort Product Liability                                              540 Mandamus & Other                                                                                         Agency Decision
   290 All Other Real Property         448 Education
                                                                           550 Civil Rights                                                                                         950 Constitutionality of State
                                                                           555 Prison Condition                                                                                         Statutes
                                                                           560 Civil Detainee–
                                                                               Conditions of
                                                                               Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                2    Removed from               3     Remanded from            4   Reinstated or           5 Transferred from              6   Multidistrict          8 Multidistrict
          Proceeding                   State Court                      Appellate Court              Reopened                  Another District (specify)        Litigation–Transfer      Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 15 U.S.C. §§1, 2
             ACTION
                                Brief description of cause:
                                 Anticompetitive conduct regarding display advertising services
VII.         REQUESTED IN               ✔   CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
             COMPLAINT:                     UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                    JUDGE                                                       DOCKET NUMBER 20cv03556; 20cv08984; 20cv09092; 20cv09321; 21cv00022
      IF ANY (See instructions):                                      Hon. Beth Labson Freeman

IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                           SAN JOSE                         EUREKA-MCKINLEYVILLE


DATE 01/29/2021                                           SIGNATURE OF ATTORNEY OF RECORD                                                 Robert J. Gralewski, Jr.

                       Print                             Save As...                                                                                                                    Reset
           Case 5:21-cv-00748 Document 1-1 Filed 01/29/21 Page 2 of 3




KIRBY McINERNEY LLP
Robert J. Gralewski, Jr. (#196410)
600 B Street, Suite 1900
San Diego, CA 92101
Telephone: (619) 398-4340

- and -

Daniel Hume
David Bishop
Andrew McNeela
250 Park Avenue, Suite 820
New York, NY 10177
Telephone: (212) 371-6600

HINKLE SHANOR LLP
Thomas M. Hnasko
Michael E. Jacobs
218 Montezuma Avenue
Sante Fe, NM 87501
Telephone: (505) 982-4554

WILLIAMS LAW FIRM
Kent Williams
1632 Homestead Trail
Long Lake, MN 55356
Telephone: (612) 940-4452
JS-CAND 44 (rev. 10/2020)     Case 5:21-cv-00748 Document 1-1 Filed 01/29/21 Page 3 of 3

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
